Citation Nr: 1442457	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for status post left leg cellulitis with residual venous insufficiency and venous stasis dermatitis. 

2.  Entitlement to an increased rating in excess of 20 percent for low back strain with degenerative disc disease and degenerative joint disease.  

3.  Entitlement to an increased rating in excess of 10 percent prior to July 27, 2009 and in excess of 20 percent from July 27, 2009 for left lower extremity sciatica.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a right eyelid laceration.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for decreased night vision, and if so, whether service connection is warranted.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1997.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2014, the Board received additional evidence from the Veteran with a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  

The issues of entitlement to increased ratings for status post left leg cellulitis with residual venous insufficiency and venous stasis dermatitis, low back strain with degenerative disc disease and degenerative joint disease, and left lower extremity sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for decreased night vision and right eyelid laceration was denied by the RO in a December 1998 decision.  The Veteran did not perfect an appeal of this decision and it became final.

2.  The claims for service connection for decreased night vision and right eyelid laceration were not reopened in a June 2004 decision by the RO.  The Veteran did not perfect an appeal of this decision and it became final.

3.  The evidence received since the June 2004 decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for residuals of a right eyelid laceration.   

4.  The evidence received since the June 2004 decision is new, and in conjunction with previously considered evidence, does relate to an unestablished fact that is necessary to substantiate the claim for service connection for decreased night vision.   

5.  Symptoms of decreased night vision first began in service, have been recurrent since service separation, and are symptoms of nyctalopia. 

6.  Nyctalopia is related to active service.



CONCLUSIONS OF LAW

1.  The December 1998 RO decision denying service connection for residuals of a right eye laceration and decreased night vision is final.  38 U.S.C.A. § 7105 (West 002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

2.  The June 2004 RO decision which denied reopening the claims of service connection for residuals of a right eye laceration and decreased night vision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

3.  The evidence received subsequent to the June 2004 RO decision is not new and material and the claim for service connection for residuals of a right eye laceration is not reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

4.  The evidence received subsequent to the June 2004 RO decision is new and material and the claim for service connection for decreased night vision is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for nyctalopia (night blindness) have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided a notice letter to the Veteran in August 2008.  The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Service treatment records are associated with the claims file.  Post-service Tricare treatment records dated from 2002 to 2012 are associated with the claims file.  The Board has reviewed the Veteran's statements and the medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims to reopen.  

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

Regarding the claim for service connection for decreased night vision, in light of the favorable action taken hereinbelow, further discussion of VA's duties to notify and to assist is not required.  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence: Analysis

In this case, service connection for decreased night vision and right eyelid laceration was denied by the RO in a December 1998 on the bases that the decreased night vision was not a disabling condition and the Veteran did not have a current disability due to the right eye laceration and the right eye laceration had resolved.  The Veteran did not perfect an appeal of this decision and it became final.

Service connection for a right eyelid laceration and bilateral cataracts was denied by the RO in a June 1999 decision.  The Veteran did not perfect an appeal of this decision and it became final.

In May 2003, the Veteran filed an application to reopen service connection for residuals of a right eye laceration and decreased night vision.  The claims for service connection for decreased night vision and right eyelid laceration were not reopened and were denied in a June 2004 decision by the RO.  The Veteran did not perfect an appeal of this decision and it became final.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the June 2004 decision consisted of the Veteran's service treatment records; Tricare treatment records dated in 2003; physical therapy records dated in 2003; VA examination reports dated in May 1999 and January 2004; and the Veteran's statements dated in May 2008.  

The evidence received since the last final decision dated in June 2004 consists of Tricare treatment records dated from 2002 to 2012; March 2007 Army Hospital records (showing treatment of left leg cellulitis); VA examination reports dated in April 2008 and April 2009; records from University of Hawaii Genetics and Molecular Biology dated in November 1989 and September 1994; a Department of Army Chromosome Study report; a May 2008 sleep study report; copies of service treatment records dated in 1995 and 1996; VA treatment records dated from 2008 to 2010; physical therapy records dated in 2008; a March 2009 statement by the Veteran (the Veteran describes the decreased night vision in service); an undated statement from the Veteran (discussing the low back, left leg, and sleep apnea disabilities); a December 2007 report from the Spine Center and a November 2007 lumbar spine MRI report; records from the C.S. Vascular Clinic dated in 2008 and 2009; letters from the HR Department from the Veteran's employer dated in July 2008, February 2012, February 2013, and March 2014 (discussing the Veteran's ADA work restriction request); an April 2009 letter from Dr. Lali and a November 2008 letter from Shriner's Hospital (indicating no treatment records were found); records from Dr. Bissell dated in 2009; records from the University of Colorado Rocky Mountain Lions Eye Institute dated in 2009 and 2010; a June 2010 statement from Dr. Olson of the University of Colorado Hospital, Rocky Mountain Lions Eye Institute; a statement from a nurse practitioner from the Department of Army dated in January 2012 and 2013 (concerning the Veteran's work restrictions); certifications by a health care provider dated in March 2012 and June 2012; a March 2013 Consent for Use of Photo and a photo of the Veteran's leg; MRI reports dated in November 2012 and January 2013; and a January 2012 EMG report. 

Claim to Reopen Service Connection for Right Eye Laceration

The Board has reviewed the evidence submitted to the record since the June 2004 decision and finds that new and material evidence has not been received, and the claim for service connection for right eye laceration is not reopened. 

The service treatment records dated in 1995 and 1996 were part of the record at the time of the June 2004 decision.  Therefore, this evidence is duplicative and is not new.  

Tricare treatment records dated in December 2003, December 2008, and March 2009 show that the Veteran underwent eye examinations.  December 2008, and March 2009 Tricare ophthalmology examination records indicate that the Veteran had complaints of blurry vision and the assessment was difficulty seeing at night and pre-glaucoma open angle with cupping of the optic discs.  

University of Colorado Rocky Mountain Lions Eye Institute records dated in June 2009 indicate that the Veteran had a history of blunt force trauma to the right eye in the military 8 years prior and there was no intraocular trauma noted at that time.  The diagnoses were iris nevus involving the pupillar margin of the left eye, difficulty with night vision in both eyes, and glaucoma suspect.  Another June 2009 record notes that the Veteran reported having poor night vision since 1980 and he had an episode of tunnel vision.  The diagnosis was nyctalopia.  A July 2009 record indicates that the Veteran's eyes were examined.  In a June 2010 statement, Dr. Olson of the University of Colorado Hospital, Rocky Mountain Lions Eye Institute indicated that the Veteran had a history of nyctalopia (night blindness), dry eye syndrome, an iris nevus in his left eye, and glaucoma suspect.  

The medical evidence from the University of Colorado Hospital, Rocky Mountain Lions Eye Institute and the Tricare clinic is new because this evidence was not part of the record at the time of the June 2004 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right eye laceration.  This evidence does not establish that the Veteran had a current residual right eye disability or other residual disability due to the right eye laceration in service.  The Board notes that in the prior final decisions, the RO had found that there was no competent evidence of a current disability due to the right eye laceration.  The newly submitted evidence does not establish a current right eye or other disability due to the laceration in service.  In fact, this evidence establishes that there was no intraocular trauma to the right eye at that time.  See the June 2009 record from the University of Colorado Hospital, Rocky Mountain Lions Eye Institute.  This evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, this evidence is not material. 

The remaining evidence is new evidence because this evidence was not part of the record at the time of the June 2004 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right eye laceration.  The medical evidence including the remaining Tricare treatment records, VA treatment records, private medical records, VA examination reports, and the diagnostic test reports address multiple unrelated disabilities and do not address the right eye laceration and any residuals thereof.  The letters addressing the Veteran's request and need for work restrictions, and the Veteran's own statements do not relate to an unestablished fact necessary to substantiate the claim for service connection for a right eye laceration and do not address the right eye laceration and any residuals thereof.  This evidence is not relevant to the service connection claim the Veteran is attempting to reopen but addresses multiple unrelated disabilities and issues.  This evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim which is whether the Veteran has a current right eye or other disability due to the right eye laceration in service and does not raise a reasonable possibility that the Veteran has a current disability due to the right eye laceration service.  

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a right eye laceration.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied. 

Claim to Reopen Service Connection for Decreased Night Vision

The Board has reviewed the evidence submitted to the record since the June 2004 decision and finds that new and material evidence has been received, and the claim for service connection for decreased night vision is reopened. 

The medical evidence from the University of Colorado Hospital Rocky Mountain Lions Eye Institute and the Tricare clinic is new because this evidence was not part of the record at the time of the June 2004 decision.  The Board also finds that this evidence is material because this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for decreased night vision.  This evidence establishes that the Veteran has a current diagnosis of nyctalopia (night blindness).  As noted above, this claim has initially been denied in December 1998 because there was no evidence of a current diagnosis of a disability manifested by decreased night vision.  

The Tricare ophthalmology records dated in December 2008 and March 2009 indicate that the assessment, in pertinent part, was difficulty seeing at night.  University of Colorado Rocky Mountain Lions Eye Institute records dated in June 2009 indicate that the diagnoses were iris nevus involving the pupillar margin of the left eye, difficulty with night vision in both eyes, and glaucoma suspect.  Another June 2009 record notes that the Veteran reported having poor night vision since 1980 and he had an episode of tunnel vision.  The diagnosis was nyctalopia.  In a June 2010 statement, Dr. Olson of the University of Colorado Hospital Rocky Mountain Lions Eye Institute indicated that the Veteran had a history of nyctalopia (night blindness), dry eye syndrome, an iris nevus in his left eye, and glaucoma suspect.  

The Board also finds that this evidence is material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran has a current disability manifested by decreased night vision that was incurred in his period of active duty service.  This medical evidence establishes a diagnosis of nyctalopia (night blindness) and it relates to an unestablished fact which is whether the Veteran has a current disability manifested by the reported symptoms of decreased night vision.  This evidence raises a reasonable possibility that the Veteran has a current disability manifested by decreased night vision that was incurred in service.  

Thus, the Board finds that the new and material evidence has been received and the claim of service connection for decreased night vision is reopened. 

Service Connection for Decreased Night Vision

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

Analysis

The Veteran contends that he first began to have decreased night vision during active duty and he continues to have decreased night vision at the current time.  See the May 2003 and March 2009 statements.  

The service treatment records show that the Veteran first reported having poor night vision in January 1985.  A January 1985 service eye consult report notes that the Veteran had a diagnosis of possible night blindness.  A July 1990 service treatment record indicates that the Veteran reported having very poor night vision with an onset 8 years prior.  The Veteran reported that 8 years prior, he had an episode of tunnel vision; the examiner noted that this was an isolated event.  The assessment was poor night vision by history.  An April 1992 service treatment record notes that the Veteran reported having night blindness.  The diagnosis was deferred and the examiner noted that it appeared to be an supratentorial type pathology.  A March 1994 service treatment record notes that the Veteran had complaints of reduced night vision.  The assessment was dark adaptation problems; may need to adjust lifestyle and be careful when driving.  The May 1997 separation examination report indicates that the Veteran had complaints of decreased night vision.  The Veteran separated from service in November 1997.  

Review of the record shows that the Veteran filed a claim for compensation for decreased night vison in December 1997, three months after service separation.  The December 1998 decision denied the claim for service connection on the basis that a current disability was not shown and the Veteran only had symptoms of decreased night vision, not a disability.  The Veteran filed a claim to reopen service connection for decreased night vision in May 2003 and August 2007.  The Board reopened the claim for service connection in the decision above. 

The record shows that the Veteran continued to report the symptoms of decreased night vison after service separation.  See Tricare treatment records dated in May 1999, December 2003, and December 2008 which show complaints of decreased night vision.  The Veteran has provided lay evidence that he has had symptoms of decreased night vision in service and since service.  See the May 2003 and March 2009 statements.  The Veteran is competent to describe observable symptoms such as decreased vision at night.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent in service and after service.  Also, the symptoms are documented in the service treatment records and post-service treatment records.    

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current nyctalopia (night blindness) first manifested in service and was incurred in service.  As noted, the Veteran has provided competent and credible lay evidence of recurrent symptoms of decreased night vision in service and after service separation.  The service treatment records and post-service treatment records document the report of decreased night vision.  

There is competent and credible evidence that the Veteran has decreased night vision and a diagnosis of nyctalopia at the current time.  Tricare ophthalmology records dated in December 2008 and March 2009 indicate that the assessment included difficulty seeing at night.  University of Colorado Rocky Mountain Lions Eye Institute records dated in June 2009 indicate that the diagnoses were iris nevus involving the pupillar margin of the left eye, difficulty with night vision in both eyes, and glaucoma suspect.  Another June 2009 record notes that the Veteran reported having poor night vision since 1980 and he had an episode of tunnel vision.  The diagnosis was nyctalopia.  In a June 2010 statement, Dr. Olson of the University of Colorado Hospital Rocky Mountain Lions Eye Institute indicated that the Veteran had a history of nyctalopia (night blindness), dry eye syndrome, an iris nevus in his left eye, and glaucoma suspect.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's nyctalopia (night blindness) first began in service, has been recurrent since service, and still exists.  Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current nyctalopia (night blindness) as likely as not began during active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for nyctalopia (night blindness) is warranted.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for right eye laceration is denied.

New and material evidence having been received, the appeal to reopen service connection for decreased night vision is granted. 

Service connection for nyctalopia (night blindness) is granted. 





REMAND

Review of the record shows that the Veteran was afforded VA examinations of the service-connected left leg cellulitis, left leg sciatica, and the low back strain with degenerative joint disease and degenerative disc disease in March 2013.  See  April 2014 Supplemental Statement of the Case and July 2013 statement of the Veteran referencing this examination.  However, the examination report is not associated with the claims file or the Virtual file.  The Board finds that the RO/AMC should conduct a search for the March 2013 VA examination reports in question and associate the reports with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).   

If such reports are not located and/or are missing, the RO /AMC should schedule the Veteran for VA examinations to determine the current severity of the service-connected left leg cellulitis, left leg sciatica, and the low back strain with degenerative joint disease and degenerative disc disease, and associate such reports with the claims folder.  

The RO/AMC should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records including Tricare treatment records showing treatment of the service-connected left leg cellulitis, left leg sciatica, and the low back strain with degenerative joint disease and degenerative disc disease from 2012 to present.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the March 2013 VA examination reports and associate such reports with the claims file.  

If such reports are not located and/or are missing, schedule the Veteran for VA examinations to determine the current severity of the service-connected left leg cellulitis, left leg sciatica, and the low back strain with degenerative joint disease and degenerative disc disease, and associate such reports with the claims folder.  

2.  Contact the Veteran in order to have him identify any other VA or non-VA medical treatment including Tricare treatment rendered for the service-connected left leg cellulitis, left leg sciatica, and the low back strain with degenerative joint disease and degenerative disc disease. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


